           Case 1:18-cv-02929-RBW Document 92 Filed 05/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
CAROL A. LEWIS, et al.,                  )
                                         )
                                         )
                        Plaintiffs,      )
                                         )
        v.                               )    Civil Action No. 18-2929 (RBW)
                                         )
XAVIER BECERRA, in his official          )
capacity as Secretary of the United      )
States Department of Health              )
                      1
and Human Services,                      )
                                         )
                        Defendant.       )
____________________________________)

                                                    ORDER

        In accordance with the oral rulings issued by the Court at the motion hearing held on

May 21, 2021, via teleconference, it is hereby

        ORDERED that Carol Lewis and Douglas Sargent’s Motion to Deem Allegations

Admitted, ECF No. 82, is DENIED. It is further

        ORDERED that Carol Lewis and Douglas Sargent’s Motion for In-Person Class

Certification Hearing, ECF No. 90, is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED to the extent that it seeks a hearing on the plaintiffs’ class certification

motion. The motion is DENIED in all other respects. It is further

        ORDERED that the status conference currently scheduled for June 7, 2021, is

VACATED. It is further




1
  Xavier Becerra is the current Secretary of the United States Department of Health and Human Services, and he is
therefore substituted for Alex M. Azar, II as the proper party defendant pursuant to Federal Rule of Civil
Procedure 25(d).
          Case 1:18-cv-02929-RBW Document 92 Filed 05/24/21 Page 2 of 2




        ORDERED that the parties shall appear before the Court for a hearing on the plaintiffs’

class certification motion on July 20, 2021, at 11:30 a.m., via videoconference. 2 It is further

        ORDERED that the parties shall appear before the Court for a status conference on

September 7, 2021, at 10:30 a.m., which will serve as a target date for the resolution of the

plaintiffs’ class certification motion. The parties shall appear via teleconference by calling

1-877-873-8017 and entering the Court’s access code (8583213) followed by the pound key (#).

        SO ORDERED this 24th day of May, 2021.


                                                                      REGGIE B. WALTON
                                                                      United States District Judge




2
  Counsel for the plaintiffs shall contact the Courtroom Technology Administrator, John Cramer, by phone
(202-354-3019) or email (john_cramer@dcd.uscourts.gov), to discuss whether the Courtroom Technology
department can adequately accommodate the plaintiffs’ technological needs at the July 20, 2021 motion hearing via
videoconference. If, after conferring with Mr. Cramer, the plaintiffs still believe that an in-person hearing is
necessary, the plaintiffs may renew their request for an in-person motion hearing.


                                                        2
